Walton, J.
We think the motion and exceptions must be-overruled. No one can acquire a pauper settlement by having his home in a town for five successive years, if, ‘during the time,, he receives directly or indirectly, supplies as a pauper. And it is the opinion of the court that, if a town furnishes one of its paupers a house in which to live, and land on which to work, he-being poor and needy and unable to furnish them himself, the house and land thus furnished may be regarded as pauper supplies within the meaning of the law, and be sufficient to prevent the-pauper from acquiring a settlement by residence so long as he continues to occupy them. It is not important to inquire by what means the town has obtained the control of the house or land. It may be by lease, or by an absolute purchase, or by the-purchase of a mortgagee’s interest. It is enough that the use- and possession of them are secured to the pauper by the town, he being poor and needy and unable to procure them himself. A house in which to live is as necessary as food or clothing; and! if furnished by the town, because the pauper is in distress and in immediate need of such relief, the court entertains no doubt that it is as clearly a pauper supply as a coat or a barrel of flour' would be. And the supply being continuous, and the reception of it continuous, the acquisition of a pauper settlement, while-that condition of things continues, is impossible. Whether the-pauper is destitute and in immediate need of such relief, and whether the relief is applied for or accepted by the pauper with *468full knowledge that they are pauper supplies, are, of course, ■ questions of fact for the jury.
In this case, we think the evidence was amply sufficient to .'justify the jury in finding that the pauper was in distress and in need of immediate relief; that one of his necessities ivas a house fin which to live ; that, although in one sense he owned a farm on which there ivas a suitable house, the farm was under mort.gage, and the mortgagee was about to take possession ; that in the exercise of a prudent foresight, and with a due regard for their own interests as well as the necessities of the pauper, the towm in which the pauper then had a settlement, and by which he was then being supported, purchased the mortgage, and then ’permitted the pauper to occupy the mortgaged premises free from rent, and without collecting or attempting to collect of him any portion of the debt to secure which the mortgage was given; ¡and that this was done with the full knowledge and acceptance of the pauper; and that this condition of things continued through the entire period of time during which it is claimed he ¡acquired a settlement by a residence in the town of Lee. And 'the jury must have so found, as otherwise, under the instructions •of the court, they could not have returned' a verdict for the ¡plaintiffs.
"We think the instructions of the court were correct, and sufficiently full to enable the jury to decide the case understanding^ ; and that the defendants were not aggrieved by the withholding of any of their requested instructions ; and we think the verdict of the jury is amply sustained by the evidence.

Motion and exceptions overruled.


Judgment on the verdict.

Appleton, C. J., Danforth, Virgin, Peters and Symonds, ,JJ., concurred.